Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 1, Line 10:  Replace “were” with “where”
Claim 1, Line 11:  Replace “signal value” with “signal values”
Claim 17, Line 13:  Replace “were” with “where”
Claim 17, Line 14:  Replace “signal value” with “signal values”
Claim 18, Line 9:  Replace “were” with “where”
Claim 18, Line 10:  Replace “signal value” with “signal values”
Claim 19, Line 12:  Replace “were” with “where”
Claim 19, Line 13:  Replace “signal value” with “signal values”

Allowable Subject Matter
3.	Claims 1-12 and 16-20 are allowed.

4.	The following is an Examiner’s statement for the reasons of allowance:

5.	Independent claims 1, 12, 17-19 are directed towards an image processing apparatus, image sensor, image capturing apparatus, non-transitory CRM, and method that include/perform the operations of at least “a correction unit that sequentially receives count values of a plurality of pixels of an image sensor and corrects signal values based on the count values, the image sensor having the plurality of pixels each of which has a sensor that outputs a pulse signal in response to an incident of a photon and a counter that counts the number of pulse signals to generate the count values, wherein, in a case where a count value reaches a predetermined value, the counter resets the count value and continues counting, and wherein, in a case where a count value is obtained by continuing counting after the count value is reset, the correction unit corrects the signal value based on the count value” and “a sensor that outputs a pulse signal in response to incident of a photon; and a counter that counts the number of pulse signals, wherein the counter is a binary counter of a plurality of bits; wherein, ”.
  	The cited and considered prior art, specifically those cited and relied upon in the previous Office action(s) fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 12, 17-19 are allowed.
	Claims 2-11, 16, and 20 are allowed for being dependent upon allowed base claims 1, 12, and 20.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664